DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continuity
Examiner notes this application is a continuation of parent16/427,503.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 3/27/20 has been considered by the examiner.
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claim(s) 15-19 are rejected under 35 U.S.C. 102a2 as being anticipated by Higashi (US 2019/0074821).
 	Figure 4 of Higashi has been marked up to indicate the first conduction time (T1), second conduction time and off time (T2), first average inductor current (1st AVG) and the second average inductor current (2nd AVG).


    PNG
    media_image1.png
    628
    880
    media_image1.png
    Greyscale


 	With respect to claim 15, Higashi discloses an apparatus for reducing total harmonic distortion (THD), the apparatus comprising: a) a regulation circuit (Fig. 2 2) configured to control a main power transistor (Fig. 2 11) of a power converter to turn on for a first conduction time (see T1 above) and a second conduction time (see time from T1 to peak) in a switching cycle; and b) wherein a first average inductor current (see 1st AVG) during said first conduction time is consistent with a second average inductor current (see 2nd AVG) during said second conduction time and an off time (see T2 above) of said main power transistor.  	With respect to claim 16, Higashi discloses the apparatus of claim 15, wherein said first (see T1) and second conduction times (second conduction time follows) are successive.  	With respect to claim 17, Higashi discloses the apparatus of claim 15, wherein said second conduction time of said main power transistor is adjusted based on a difference between said first and second average inductor currents (second conduction time chosen such that second average inductor current matches first average inductor current).  	With respect to claim 18, Higashi discloses the apparatus of claim 15, wherein said off time (Fig. 4 INDUCTOR CURRENT decreasing) of said main power transistor is adjusted in accordance with an inductor current (Fig. 4 ALIGN LOWER LIMIT) of said power converter  	With respect to claim 19, Higashi discloses the apparatus of claim 15, wherein said first conduction time is adjusted based (since ON time based on) on a difference (Fig. 2 output of summer to 28) between an output voltage (Fig. 2 Vo) of said power converter and a reference signal (Fig. 2 Vref). 
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Higashi (US 2019/0074821) in view of Chen (US 2011/0068761).
 	With respect to claim 32, Higashi discloses the apparatus of claim 15, wherein said power converter comprises a buck converter and does not discloses a boost converter. The use of boost converters were well known at the time of filing of the invention. 
 	 Chen discloses an apparatus that is applicable to a buck converter (Fig. 2A) or a boost converter (Fig. 2C). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement a boost converter for applications were a higher output voltage is required.
Allowable Subject Matter
 	Claims 20-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:
 	With respect to claim 20, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein said regulation circuit comprises an amplifier configured to receive said first average inductor current and second average inductor current to generate a compensation signal, in order to adjust said second conduction time based on said compensation signal.  	With respect to claim 23, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, a sampling circuit configured to: a) sample a first inductor current flowing through said main power transistor during said first conduction time; b) sample a second inductor current flowing through said main power transistor during said second conduction time; c) sample a third inductor current flowing through a second transistor coupled in series with said main power transistor during an off time of said main power transistor in said switching cycle; d) generate said first average inductor current based on an average of said first inductor current during said first conduction time; and e) generate said second average inductor current based on an average of said second inductor current during said second conduction time and said third inductor current during said off time.  	With respect to claim 24, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, 
wherein said regulation circuit comprises a constant on-time control circuit configured to generate a first compensation signal based on a feedback voltage representative of an output voltage of said power converter, and compare said first compensation signal and a first ramp signal to generate a first turn-on signal, in order to control said main power transistor to be turned on for said first conduction time.  	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839